Citation Nr: 0721510	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2001 for the grant of a 100 percent rating for 
service-connected post-traumatic stress disorder, to include 
entitlement to a finding of clear and unmistakable error in a 
March 1983 rating decision which awarded an initial 
evaluation of 30 percent for this disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1965 
to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  In that determination, the RO awarded a 
total schedular rating for the service-connected 
post-traumatic stress disorder (PTSD), effective from 
September 28, 2001 (date of receipt of claim).  Following 
receipt of notification of the decision, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an effective date earlier than September 28, 
2001 for the grant of a 100 percent rating for the 
service-connected PTSD.  

During the current appeal, and specifically in March 2005, 
the RO determined that clear and unmistakable error (CUE) was 
not committed in a March 1983 rating decision for failing to 
award an initial evaluation greater than 30 percent for the 
veteran's PTSD.  The statement of the case (SOC) which was 
furnished in March 2005 with respect to the veteran's earlier 
effective date claim also notified him of the denial of the 
CUE issue and of the pertinent laws and regulations 
pertaining to that matter.  In the substantive appeal which 
was received at the RO in March 2005, as well as at the 
personal hearing conducted before the undersigned Veterans 
Law Judge (VLJ) at the RO in September 2006, the veteran 
expressed his continued desire to pursue a claim for CUE in 
the RO's March 1983 failure to award a disability rating 
greater than 30 percent for his PTSD.  Hearing transcript 
(T.) at 22-23.  As such, the Board finds that the issue of 
entitlement to a finding of CUE in a March 1983 rating 
decision which awarded an initial evaluation of 30 percent 
for PTSD is properly in appellate status before the Board at 
this time.  The issue on appeal is correctly stated as listed 
on the title page of this decision.  
FINDINGS OF FACT

1.  By a March 1983 rating decision, the RO granted service 
connection for PTSD and awarded a 30 percent disability 
evaluation for this disability, effective from June 23, 1982.  
After receiving notice of the determination, the veteran did 
not initiate an appeal of the initially assigned 30 percent 
rating.  

2.  The correct facts, as they were known at the time of the 
March 1983 rating decision, were before the RO, and the 
statutory and regulatory provisions extant at that time were 
correctly applied.  

3.  The RO's March 1983 determination does not contain an 
error which, had it not been made, would have manifestly 
changed the outcome of the assignment of the initial 
30 percent rating.  

4.  On September 28, 2001, the RO received from the veteran a 
claim for an increased rating for his service-connected PTSD.  

5.  A July 2003 rating action awarded a total schedular 
evaluation for the veteran's service-connected PTSD, 
effective from September 28, 2001.  

6.  The veteran did not file an informal claim for an 
increased rating for his service-connected PTSD prior to 
September 28, 2001.  

7.  A VA examination conducted on June 2, 2003 demonstrated 
that the veteran's PTSD was chronic and severe and had 
resulted in "marked behavioral difficulties" in his 
interpersonal relationships and places of employment.  


CONCLUSIONS OF LAW

1.  No CUE exists in the RO's March 1983 decision which 
awarded an initial disability rating of 30 percent for PTSD.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2006).  

2.  The criteria for an effective date earlier than 
September 28, 2001 for the grant of a 100 percent rating for 
service-connected PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to motions for revision of a rating or Board 
decision on the grounds of CUE.  See Juarez v. Principi, 16 
Vet. App. 518, 520-21 (2002) (per curiam order); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).  

With respect to those claims to which the VCAA is applicable, 
the Board notes that, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §§3.159(b) 
(2006).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record:  (1)  that is 
necessary to substantiate the claim, (2)  that VA will seek 
to provide, and (3)  that the claimant is expected to 
provide.  In addition, VA must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. §§3.159(b)(1) (2006).  
VCAA notice should be provided to a claimant before the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II) and 
VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 485, 489-490 
(2006).  

In September 2001 in the present case, the veteran filed a 
claim for an increased rating for his service-connected PTSD.  
By an April 2002 letter, the RO informed the veteran of the 
type of evidence necessary to support this issue.  The letter 
also notified the veteran that the RO would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this claim but that he must provide enough information so 
that the agency could request the relevant records.  In 
addition, the letter informed the veteran of his opportunity 
to submit "evidence necessary to support . . . [his] 
claim."  

Clearly the April 2002 letter was properly tailored to the 
veteran's original claim for an increased rating for his 
service-connected PTSD.  By a June 2002 decision, the RO 
granted an increased rating of 50 percent, effective from 
September 28, 2001, for this disability.  An October 2002 
rating action awarded an increased evaluation of 70 percent, 
effective from September 28, 2001, for this disability.  A 
July 2003 rating action granted a total schedular evaluation, 
effective from September 28, 2001, for this disability.  
Consequently, the Board finds that section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the veteran's claim has been substantiated.  See 
Dingess/Hartman, 19 Vet. App. at 490-491.  

Following receipt of notification of the July 2003 decision, 
and specifically in March 2004, the veteran filed a notice of 
disagreement with respect to the effective date assigned to 
his award of a total schedular rating for his 
service-connected PTSD.  Essentially, the veteran maintains 
that the effective date assigned to the initial rating of 
30 percent for his service-connected PTSD (June 23, 1982) 
should be the effective date for the award of a total 
schedular evaluation of this disability.  An appellant 
contesting an effective date is presumed to be seeking the 
maximum benefit available under the law.  See 
Dingess/Hartman, 19 Vet. App. at 491, citing AB v. Brown, 
6 Vet. App. 35 (1993).  

The Court has held that an appellant's filing of a notice of 
disagreement regarding an effective date does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2006).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2006).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after an effective date has been determined would 
essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess/Hartman, 19 Vet. 
App. at 491, 493, 500-501.  

The SOC issued in March 2005 in the present case set forth 
the criteria necessary for the grant of an earlier effective 
date for the award of a total schedular rating for the 
service-connected PTSD and also provided a discussion of the 
relevant evidence of record and the reasons and bases for the 
denial of this earlier effective date claim.  The cover 
letter to the SOC notified the veteran of his appellate 
rights, including his right to representation and a hearing.  
See 38 U.S.C.A. § 5104 (West 2002) & 38 C.F.R. § 3.103(b).  
In a March 2006 letter, the RO informed the veteran of the 
general criteria necessary to support an earlier effective 
date claim.  Consequently, the Board finds that VA complied 
with the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d) as well as the regulatory requirements 
of 38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support a grant of an earlier effective date for 
an award of a total schedular rating for his 
service-connected PTSD.  Dingess/Hartman, 19 Vet. App. 
at 491, 493, 500-501.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the earlier 
effective date claim on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his earlier effective date claim.  Under 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issue on appeal, 
based upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  CUE

By the March 1983 rating action, the RO granted service 
connection for PTSD and awarded a 30 percent evaluation for 
this disability, effective from June 23, 1982.  According to 
the evidence available at that time, service medical records 
were negative for complaints of, treatment for, or findings 
of a psychiatric disorder.  In fact, at the November 1968 
separation examination, the veteran denied ever having 
experienced frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.  The veteran's psychiatric evaluation was 
normal.  

Service personnel records indicate that the veteran was 
awarded the Purple Heart Medal in November 1967.  A report of 
a September 1982 VA Social Survey discussed the veteran's 
post-service employment history as well as his social history 
(including his current-and fifth-marriage).  The examining 
clinical social worker observed that the veteran was afraid, 
insecure, and distrustful of other people and had difficulty 
relating to others as well as a very poor work history due to 
an inability to get along well with his employers.  

A December 1982 VA psychiatric examination diagnosed PTSD 
manifested by an affect which was initially muted and which 
then became supple and appropriate to expressed ideation, 
moderate depression, and crying and anguish spells but also 
coherent and goal-directed speech without signs of a thought 
disorder, full orientation in three spheres, and intact 
recent and remote memory.  The examiner concluded that the 
veteran's level of adaptive functioning in the past year was 
fair.  

Based on this evidence, the RO, in March 1983, granted 
service connection for PTSD and awarded a compensable 
evaluation of 30 percent, effective from June 23, 1982, for 
this disability.  Approximately two weeks later in March 
1983, the RO notified the veteran of the decision.  The 
veteran did not initiate an appeal of the denial of a 
disability rating greater than 30 percent rating for his 
service-connected PTSD.  Consequently, the decision is final.  
38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 19.112, 
19.118, 19.153 (1982).  

Determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
See 38 C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (e.g., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  See also, 
Berger v. Brown, 10 Vet. App. 166 (1997) (which stipulates 
that claims for CUE are based on a review of the facts and 
law extant at the time of the adjudication being attacked).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
Specifically, the Court stated that 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

See also Grover v. West, 12 Vet. App. 109, 111-12 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face; if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it; 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist; or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In the substantive appeal which was received at the RO in 
March 2005 in the present case, the veteran asserted that the 
evidence available at the time of the March 1983 decision-
including his employment history (of 40+ jobs) and his social 
impairment (such as 4 "failed" marriages and 1 "failed" 
relationship)-"clearly show[ed] . . . that . . . [he] was 
having more severe problems than what a 30% rating . . . 
reflect[ed]."  See also T. at 22-23.  Essentially, the 
veteran has expressed disagreement with the manner in which 
the RO evaluated the facts before it in March 1983.  

Also in the substantive appeal, the veteran explained that, 
prior to the March 1983 decision, he had undergone private 
testing (which included electrodes attached to his head, 
shoulders, and neck) and that, following the evaluation, the 
examiner concluded that "he [the physician] had never seen 
so much stress pain in all of his career."  See also 
T. at 11.  The veteran maintains that the report of this 
testing was not considered by the RO at the time of its March 
1983 decision.  The report of such testing is not of record 
nor is there any indication in the record at the time of the 
March 1983 rating decision that such testing had occurred.  

It is unclear what probative value this alleged testing 
involving electrodes would have had, had this study been 
known to the RO and obtained at the time, in terms of its 
relation to the schedular criteria then in effect for the 
evaluation of PTSD.  It does not appear that such testing, in 
itself, would have been relevant to the degree of the 
severity of the veteran's PTSD in March 1983.  Moreover, the 
veteran's assertion that the RO erred in March 1983 by not 
obtaining a report of this contemporaneous private testing 
simply constitutes an allegation of failure on the part of VA 
to fulfill its duty to assist, which would not amount to CUE.

Clearly, therefore, the veteran's assertions do not support a 
determination of a very specific and rare kind of error which 
is necessary for the grant of a finding of CUE in the March 
1983 rating action.  See, e.g., Luallen v. Brown, 8 Vet. App. 
92 (1995) and Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
The fact remains that, while an initially muted affect, 
moderate depression, crying and anguish spells, feelings of 
insecurity, a poor work history, as well as a distrust of, 
and difficulty relating to, others were shown in December 
1982, also shown at the time were a supple affect which was 
appropriate to expressed ideation, coherent and goal-directed 
speech without signs of a thought disorder, full orientation 
in three spheres, and intact recent and remote memory.  The 
December 1982 VA examiner considered this symptomatology and 
concluded that the veteran's level of adaptive functioning in 
the past year was fair.  Clearly, the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was not substantially impaired as a result of his 
service-connected PTSD.  Further, by reason of psychoneurotic 
symptoms, his reliability, flexibility, and efficiency levels 
were not so reduced (from his PTSD) as to result in severe 
industrial impairment.  38 C.F.R. § 4.132 (1982).  As such, 
evidence of record in March 1983 did not support an award of 
50 percent (including, therefore, an even higher rating) for 
the veteran's service-connected PTSD.  

In sum, the veteran is taking issue with how the facts were 
weighed by the RO in the March 1983 decision.  There is no 
indication that the correct facts, as they were known at the 
time of the March 1983 decision, were not before the RO; that 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; or that an undebatable error was 
rendered of the sort which, had it not been made, would have 
manifestly changed the outcome at the time the decision was 
made.  See, 38 C.F.R. §§ 3.104(a), 3.105(a) (2006).  See 
also, Russell v. Principi, 3 Vet. App. 310 (1992).  As such, 
the Board must conclude that the March 1983 rating decision 
did not contain CUE in failing to assign a disability 
evaluation greater than 30 percent for the service-connected 
PTSD.  



III.  Earlier Effective Date

The effective date of an award of increased compensation 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a) (West 2002).  
This statutory provision is implemented by regulation which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (2006).  

By the March 1983 rating action in the present case, the RO 
granted service connection for PTSD and awarded a 30 percent 
evaluation for this disability, effective from June 23, 1982.  
After receiving notice of that determination, the veteran did 
not initiate an appeal of the assignment of the 30 percent 
rating for his PTSD.  Consequently, the March 1983 decision 
is final.  38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. 
§§ 3.104, 19.112, 19.118, 19.153 (1982).  Further, as the 
Board has discussed in this decision, CUE has not been found 
in the RO's March 1983 failure to assign a rating greater 
than 30 percent for the service-connected PTSD.  The March 
1983 determination, therefore, may not be reversed or 
amended.  See 38 C.F.R. § 3.105(a) (which states that prior 
final and binding decisions may only be reversed or amended 
upon a finding of CUE).  

A subsequent rating action dated in April 1985 confirmed the 
30 percent evaluation for the veteran's service-connected 
PTSD.  Approximately one month later in May 1985, the RO 
notified the veteran of the decision.  The veteran did not 
initiate an appeal of the denial of the increased rating 
issue.  Thus, the April 1985 continuation of the 30 percent 
rating for the veteran's service-connected PTSD is final.  
38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 19.117, 
19.129, 19.192 (1984).  

A March 1990 rating action also confirmed the 30 percent 
evaluation for the veteran's service-connected PTSD.  In a 
letter dated two days later in the same month, the RO 
informed the veteran of the decision.  The veteran did not 
initiate an appeal of the denial of the increased rating 
issue.  Consequently, the March 1990 continuation of the 
30 percent rating for the veteran's service-connected PTSD is 
final.  38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. §§ 3.104, 
19.117, 19.129, 19.192 (1989).  

On September 28, 2001, the RO received from the veteran a 
claim for an increased rating for his service-connected PTSD.  
During the appeal, and specifically by a June 2002 rating 
action, the RO awarded an increased evaluation of 50 percent, 
effective from September 28, 2001, for the veteran's 
service-connected PTSD.  An October 2002 rating action 
granted an increased evaluation of 70 percent, effective from 
September 28, 2001, for this disability.  

A July 2003 rating action awarded a total schedular 
evaluation, effective from September 28, 2001, for the 
veteran's service-connected PTSD.  At a June 2, 2003 VA 
examination, the examiner determined that the veteran had 
"marked behavioral difficulties" in his interpersonal and 
occupational relationships.  As such, the examiner concluded 
that the veteran's PTSD was chronic and severe and assigned a 
Global Assessment of Functioning (GAF) score of 35, which is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., a depressed man avoids friends, neglects family, and 
is unable to work; a child frequently beats up younger 
children, is defiant at home, and is ailing at school).  See 
Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  According to the report of this examination, the 
veteran had "[n]o previous hospitalizations or treatment 
with medication."  In fact, the examiner noted that "[i]t 
is unfortunate that up to this point, he [the veteran] has 
not availed himself at any attempt at ongoing mental health 
treatment."  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the 
effective date assigned to the grant.  Throughout the current 
appeal, the veteran has contended that the effective date of 
the award of the total schedular evaluation for his 
service-connected PTSD should be June 23, 1982 (the effective 
date of his initial rating for this disability).  See, e.g., 
T. at 2-3.  

The Board has carefully and thoroughly reviewed the claims 
folder and finds that the evidence contained therein does not 
support the assignment of an effective date earlier than 
September 28, 2001 for the award of a 100 percent rating for 
the service-connected PTSD.  As previously noted in this 
decision, the March 1983 rating action that granted service 
connection for PTSD and awarded a 30 percent evaluation for 
this disability effective from June 23, 1982 is final.  
Further, no CUE has been found in the RO's March 1983 
determination that assigned an initial disability rating of 
30 percent for the veteran's service-connected PTSD.  
Moreover, the subsequent April 1985 and March 1990 rating 
decisions, which confirmed the 30 percent evaluation for this 
disability, are final.  

The veteran's current claim for an increased rating for his 
service-connected PTSD was not received until September 28, 
2001.  No claim for such benefits was received prior to that 
date.  Further, the earliest date that the veteran was found 
to be totally disabled as a result of his service-connected 
PTSD was determined to be June 2, 2003.  A VA examination 
conducted on that date demonstrated, for the first time, that 
the veteran's PTSD was chronic and severe and had resulted in 
"marked behavioral difficulties" in his interpersonal 
relationships and places of employment.  Based on this 
evidentiary posture, an effective date prior to September 28, 
2001 for the grant of a 100 percent rating for the 
service-connected PTSD is not warranted.  See 38 U.S.C.A. § 
5110(a) (West 2002) & 38 C.F.R. § 3.400(o)(1) (2006) (which 
state that the effective date for an award of increased 
compensation will be the date 

(CONTINUED ON THE FOLLOWING PAGE)


of receipt of claim or the date entitlement arose, whichever 
is later, but, in any event, may not be earlier than the date 
of receipt of the application thereof).  


ORDER

Entitlement to an effective date earlier than September 28, 
2001 for the grant of a 100 percent rating for the 
service-connected PTSD, to include entitlement to a 
finding of CUE in a March 1983 rating decision which awarded 
an initial evaluation of 30 percent for this disability, is 
denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


